Citation Nr: 0928168	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-16 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel

INTRODUCTION

The Veteran had active service in the Army from December 1966 
to December 1968, and the Marine Corps from September 1971 to 
January 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO). 

In May 2009, a video-conference hearing was held before the 
undersigned Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) 
(West 2002).  The transcript of the hearing is associated 
with the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the May 2009 hearing before the undersigned Veterans Law 
Judge, the Veteran testified that he injured his neck on 
several occasions during service.  The Veteran stated the 
first occurrence of neck injury was in 1966 at Fort Polk, 
Louisiana, when he fell on his back while wearing full packs 
and hit his head on his helmet.  The second occasion was took 
place in approximately 1967 when he was attacked by another 
service member while sleeping, being kicked in his back and 
head.  The Veteran stated that in 1968 while stationed in 
Vicenza, Italy, he "snapped" his back and injured his head 
while loading up a reel.  The Veteran testified a fourth 
incident took place in February 1968 when he was assaulted by 
other service members injuring his back and head.  Finally, 
in July 1968 the Veteran injured his head after he fell in 
the shower.  See Board hearing transcript dated May 2009.

A cursory review of the Veteran's service treatment records 
indicate that he sustained injuries around the neck area on a 
few occasions while on active duty (see November 1967 and 
February 1968 reports).

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. Id.  

At an April 2004 VA examination, the Veteran was diagnosed 
with degenerative joint disease of the cervical spine.  See 
VA examination, dated February 2004.  The Board notes that 
while the Veteran was diagnosed with a cervical spine 
disability, the report is absent of the VA examiner's opinion 
as to whether the Veteran's degenerative joint disease is 
related to his service.  

In addition, the Veteran stated at the Board hearing that he 
would be submitting additional evidence from Dr. J. Smith, a 
private doctor treating the Veteran for his condition.  See 
Hearing transcript, dated May 2009.

Therefore, in light of the lack of opinion in the April 2004 
VA examination and additional evidence yet to be submitted, 
it is the Board's opinion that further development of the 
case is necessary in order to give the Veteran every 
consideration with respect to the present appeal.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should ask the Veteran to identify 
any additional date(s) of treatment, the 
name(s) of the examining medical 
practitioner, and location(s) of treatment 
facility used since service, and any other 
pertinent information in locating such 
reports, which are not already part of the 
record, specifically, treatment records of 
Dr. J. Smith, a private doctor, identified 
by the Veteran at the Board hearing.  The 
AMC should obtain complete records of all 
such consultation and evaluation from all 
sources identified by the Veteran. 

2.	The Veteran should then be scheduled for a 
VA orthopedic examination to determine the 
etiology of his cervical spine disability.  
The examiner is asked to state whether it 
is at least as likely or not that the 
disability was incurred in service or is 
etiologically related to service, or any 
incident therein (to include the incidents 
noted in records dated in November 1967 
and February 1968).  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.

3.	The AMC should then re-adjudicate the 
issue of entitlement to service connected 
for degenerative joint disease of the 
cervical spine.  If the benefit sought is 
not granted, the Veteran should be 
furnished a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.     

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




